 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9   DONNA PECK,                                        )   Case No. 1:19-cv-00107-LJO-SKO
                                                        )
10                           Plaintiff,                 )
                                                        )   ORDER DIRECTING THE CLERK
11   v.                                                 )   OF COURT TO CLOSE THE CASE
                                                        )
12   KINGS CREDIT SERVICES, a corporation,              )
                                                        )   (Doc. 8)
13                                                      )
                             Defendant.                 )
14                                                      )
                                                        )
15

16
              On June 3, 2019, Plaintiff filed a “Notice of Dismissal of Entire Case,” in which Plaintiff
17
     notifies the Court of the dismissal of the entire action with prejudice. (Doc. 8.) Plaintiff filed this
18
     notice before Defendant served either an answer or a motion for summary judgment. Thus, Plaintiff
19
     has voluntarily dismissed this matter with prejudice pursuant to Federal Rule of Civil Procedure
20
     41(a)(1)(A)(i). The Court therefore DIRECTS the Clerk of Court to close this case.
21

22
     IT IS SO ORDERED.
23

24   Dated:     June 4, 2019                                       /s/   Sheila K. Oberto               .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28

29

30
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30
